DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-10, 12, 13, 15-22 are pending.
Election/Restrictions

Applicant's election without traverse of Group III, claims 15-22, directed to a process of reducing a side effect, and the species of ponatinib, in the reply filed on 09/29/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 15, 16, 19, 21 and 22, these claims are under current examination and are examined to the extent they read on the elected species. Accordingly, Claims 1-10, 12, 13, 17, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 15, 16, 19, 21 and 22 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15, 16, 19, 21 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while enabling for the treating cardiac toxicity as a side effect, does not reasonably provide enablement for the full scope of the instant claims such as treating every side effect of any of the therapy of the instant claims, such as surgery, bone marrow transplant, radiotherapy etc.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claim. 
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure, Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.

(A) Breadth of claims: The instant claims are broad, encompassing every different side effects of therapies, such as surgery, bone marrow transplant, radiotherapy etc. Therapies, such as surgery, bone marrow transplant, radiotherapy etc. all have different side effects, causes, affect different physiological processes, and are treated with different agents. For example, bone marrow transplant side effect includes graft vs host disease (GvHD), Epstein Barr virus infection, organ failure, fungal infections etc., thus encompass many side effects.	 
 (B) The nature of the invention: is a process of treatment of all and every different side effects of therapies, such as surgery, bone marrow transplant, radiotherapy etc. 
(C) State of the Prior Art: The prior art teaches that Rho/Rho kinase pathway inhibitor may reduce cardiac toxicity associated with surgery, apoptosis (due to direct or indirect treatment with other therapeutic agent), see Wei (US 20060142193, entire application, especially page 9 and 19)) and Fong (US7893050; entire application). Treatment of EBV has proven unsuccessful and fatal (Peres, Journal of clinical Microbiology, July 2005, page 3540-3543). 
(D) Skill of those in the art: The level of skill in the art is high. An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems, and side effects of therapeutic regimen, such as bone marrow transplant. 
Determining how a particular chemical will impact every side effect, caused by a broad list of therapies, such as surgery (which can cause infection or rupture of blood vessels etc. is not routine. There is no chemical targeting system at this time that can directly affect every different and unwanted effect of broad list of therapies encompassed by the instant claims.  
(E) Level of predictability in the art: While the use of Rho/Rho kinase pathway inhibitor in reducing cardiac toxicity associated with surgery, apoptosis (due to direct or indirect treatment with other therapeutic agent), see Wei (US 20060142193, entire application, especially page 9 and 19)) and Fong (US7893050; entire application) is well known, the use of such agents to treat every side effect caused by any of the therapies within the scope of the claim is not predictable. Treatment of EBV has proven unsuccessful and fatal (Peres, Journal of clinical Microbiology, July 2005, page 3540-3543). Further, it is unpredictable whether an agent used for one type of side effect, such as cardiac toxicity can be used to treat another side effect, such as graft vs host disease (GvHD), Epstein Barr virus infection, organ failure, fungal infections etc., even when the conditions share same therapy regimen, such as chemotherapy. The predictability of applying an inhibitor treatment of side effect, such as graft vs host disease (GvHD), Epstein Barr virus infection, organ failure, fungal infections etc. encompassed by the instant claim would be low given that there doesn’t appear to a link between inhibitor of the instant claims and treatment of these side effects. 
 (F) Direction or Guidance: The specification shows that compound ponatinib improves cardiac function after surgery or chemotherapy. Since such agents are well known to treat cardiac toxicity following therapies, such as surgery and chemotherapy, there is a nexus between results and the treatment of cardiac toxicity related to therapies, but not to the full scope of the treatment claimed. The specification does not provide any additional examples or guidance on how to use the inhibitor to treat the additional side effects caused by any of the therapies recited in the claim.
	Thus, the specification provides sufficient teachings only for the enablement of improves cardiac function after surgery or chemotherapy. The prior art provides no compensatory guidance, and since attempts to treat other side effects, such as EBV, with other inhibitors have been unsuccessful, it would require undue experimentation to practice the invention as broadly claimed.
 (G) Working Examples: The amount of experimentation would be undue because it would require determining which of the side effects caused by listed therapies in the instant claim would be reasonably treated with the inhibitor of the claim. Since, as discussed above, it is not routine to determine how a chemical will act on other side effects caused by therapies, such as bone marrow transplant, surgery etc., knowing only that the compound of the instant claim affects cardiac toxicity following a therapy regimen would mean that significant experimentation would be required to determine which other side effect the compound could treat. This is because one cannot extrapolate between the activity of the compound as cardiac toxicity affecting compound and the treatment of the other side effects claimed and since there is little guidance (in both the prior art and the specification) with respect to the use of such compounds for other side effects claimed.
 (H) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of experimentation is expected to be high and burdensome. Applicant fails to provide guidance and supporting information for how to make and/or use the compound to treat every side effect of the listed thearapies which are encompassed by the instant claims; therefore, undue experimentation would be expected. 
Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.


Claims 15, 16, 19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of reducing side effects associated with therapies, such as bone marrow transplant, surgery etc. using compounds include the genus of compounds that “any agent that reduces ---Rho/Rho kinase pathway; ---ROCK inhibitor; --TKI inhibitor; any derivative thereof”.  Said genus of compounds is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole cover, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  Each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, the full scope includes a method of reducing side effects associated with therapies, such as bone marrow transplant, surgery etc. using compounds include the genus of compounds that “any agent that reduces ---Rho/Rho kinase pathway; ---ROCK inhibitor; --TKI inhibitor; any derivative thereof”.  For example, the instant claims do not include a structure of any agent that reduces ---Rho/Rho kinase pathway that satisfies the functional definition of the genus. "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. There is guidance in the specification regarding only two compounds. fasudil, Y27632 that are capable of fulfilling the instant function, however, the instant claims encompass millions of compounds. There are no drawings, structural or empirical formulas that sufficiently define the genus of compounds that fulfill the instant function, to allow one to determine the scope of possible compounds. Further, Breccia (Annals of Hematology; April 2018; 97;1577-1580) discloses using ponatinib at a dose of 45mg/day, 30mg/day, 15mg/day in treating side effect, resistant to prior chemotherapy treatment, such as desatinib, i.e. desatinib actually causes the side effect instead of treating the side effect.
Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of compounds or relate the functional language of “any agent that reduces ---Rho/Rho kinase pathway; ---ROCK inhibitor; --TKI inhibitor; any derivative thereof” to a structure sufficient to describe said compounds.   Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 is indefinite as the claim recites (1) narrow and broad limitations of doses within the same claim and thus making scope of claim unclear; (2) the claim also recites at the end of doses or any combinations thereof, which is unclear to the examiner. Is the combination means on any day the dose can be combined with another dose on the same day; or dose can be reduced or altered what is recited in the claim, which again makes scope of claim unclear.
Because of indefiniteness brought by claim 22, claim 22 has not been searched for the prior art and is not examined. However, should an amended version of the claims be presented for the next action on the merits, the action may be made final. 
Appropriate correction/explanation required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 19, 21 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breccia (Annals of Hematology; April 2018; 97;1577-1580).
Breccia discloses using elected species ponatinib at a dose of 45mg/day, 30mg/day, 15mg/day in treating side effect, resistant to prior chemotherapy treatment, such as desatinib. Since the dose affected the side effect, it is an effective therapeutic dose.
With regard to limitation of the claim 16 “reduces the activity---ROCK inhibitor”-Since the cited prior art teaches treating same side effect using same compound as in the instant claims, the compound of the cited prior art also “reduces the activity---ROCK inhibitor”, whether recognized by the cited prior art or not. 
Since the cited prior art reads on all the limitations of the instant claims 15, 16, 19 and 21, these claims are anticipated. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623